Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  February 2, 2011                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  141858                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  TORME C. FINDLEY,                                                                                        Brian K. Zahra,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 141858
                                                                    COA: 291402
                                                                    WCAC: 08-000112
  DAIMLERCHRYSLER CORPORATION, n/k/a
  CHRYSLER GROUP L.L.C.,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the August 24, 2010
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on whether to grant the application or take other peremptory action. MCR
  7.302(H)(1). The parties shall submit supplemental briefs within 42 days of the date of
  this order addressing whether the Workers’ Compensation Appellate Commission is
  required to render a majority opinion in order to provide a final decision that is
  reviewable by the appellate courts.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           February 2, 2011                    _________________________________________
           0126                                                                Clerk